[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT                    FILED
                    ________________________         U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          November 15, 2006
                          No. 06-13131                  THOMAS K. KAHN
                      Non-Argument Calendar                 CLERK
                    ________________________

             D. C. Docket No. 05-00507-CV-SPM-WCS

DAVID M. BROWN,

                                                        Plaintiff-Appellant,

                               versus

TALLAHASSEE POLICE DEPARTMENT,
OFFICER 1,
Headquarters Tallahassee FL
OFFICER 2,
Headquarters Tallahassee FL,
OFFICER 3,
Headquarters Tallahassee FL,
OFFICER 4,
Headquarters Tallahassee FL,
et al.,

                                                     Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Northern District of Florida
                   _________________________

                        (November 15, 2006)
Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      David Brown, a pro se non-prisoner, appeals the dismissal without prejudice

of his 42 U.S.C. § 1983 civil complaint for failing to file an amended complaint as

ordered, name individual defendants, state specific claims for relief, and set forth

factual allegations in separate, numbered paragraphs. On appeal, Brown argues

that the district court erred in dismissing his complaint and denied him “due and

substantial process” because of his status as a pro se litigant proceeding in forma

pauperis.

      “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998) (citation omitted). The district

court’s “power to dismiss is an inherent aspect of its authority to enforce its orders

and ensure prompt disposition of lawsuits.” Jones v. Graham, 709 F.2d 1457, 1458

(11th Cir. 1983) (citation omitted). The court may dismiss an action sua sponte

under Rule 41(b) for failure to prosecute or failure to obey a court order. Fed. R.

Civ. P. 41(b); Lopez v. Aransas County Indep. Sch. Dist., 570 F.2d 541, 544 (5th

Cir. 1978). When a dismissal is without prejudice and plaintiff elects not to amend,

for the purposes of appeal the order is a Fed.R.Civ.P. 41(b) adjudication on the

merits. Robinson v. Fed. Nat’l Mortgage Ass’n, 673 F.2d 1247, 1249 (11th Cir.


                                           2
1982). We review a Rule 41(b) dismissal without prejudice for abuse of discretion.

Gratton v. Great Am. Communs., 178 F.3d 1373, 1374 (11th Cir. 1999). Dismissal

pursuant to Rule 41(b) “upon disregard of an order, especially where the litigant

has been forewarned, generally is not an abuse of discretion.” Moon v. Newsome,

863 F.2d 835, 837 (11th Cir. 1989).

      Upon review of the record and upon consideration of Brown’s brief, we

discern no reversible error. In this case, Brown was informed that failure to

comply with the court’s order could result in dismissal. The record indicates that

Brown was given two opportunities to amend his complaint according to the

court’s specific instructions, and that he failed to do so. Brown failed to name

individual defendants and failed to articulate specific claims against those

defendants. Brown also failed to present his factual allegations in separate,

numbered paragraphs and included numerous statements unrelated to the incident

underlying his cause of action. Accordingly, because the district court dismissed

Brown’s complaint without prejudice, the district court did not abuse its discretion.

Brown’s remaining arguments are without merit.

      AFFIRMED.




                                          3